Exhibit PAN AMERICAN SILVER AND MINERA CHINALCO PERU REACH AGREEMENT ON LONG-TERM COEXISTENCE OF TOROMOCHO AND MOROCOCHA (All amounts in US dollars unless otherwise stated) Vancouver, B.C. – June 14, 2010 – Pan American Silver Corp. (NASDAQ: PAAS; TSX: PAA) (“Pan American” or the “Company”) is pleased to announce that its majority-held subsidiary, Compania Minera Argentum S.A. (“Argentum”), has reached an agreement with Minera Chinalco Perú (“MCP”) which clearly defines each party’s long term surface rights and therefore provides certainty to the land situation for Pan American’s Morococha mine.The agreement reflects the commitment by both Pan American and MCP to operate their respective projects in an environment of mutual respect and cooperation. The primary focus of the agreement is on the lands and concessions around the Morococha mine and MCP’s Toromocho copper project. MCP requires certain lands and concessions in order to proceed with the development of Toromocho, including the surface lands within the planned open pit mining area of the Toromocho project.While Argentum does not own this land, much of the Morococha mine infrastructure and facilities are located on this ground. Under the terms of the agreement, Argentum will relocate the core Morococha facilities over a 5 year period and transfer certain mineral concessions and access rights to MCP.In exchange, Argentum will receive a package of surface rights, easements and other rights that are more than sufficient to relocate the facilities and to continue uninterrupted operations. In addition, Argentum will obtain rights to a number of mineral concessions outside the planned Toromocho pit area where high-grade silver veins have been identified.Lastly, Argentum will receive periodic cash payments from MCP totaling $40 million, which will off-set a portion of the capital required for the facility relocation. Commenting on the news, Steve Busby, Chief Operating Officer of Pan American said, “With this agreement, we have secured the surface rights and easements necessary to continue running our business at Morococha, while at the same time clearing the way for Chinalco to pursue the development of the Toromocho copper project.We are very pleased to solidify our relationship as long-term neighbors and to lay the foundations for the co-existence of our mining activities.”Busby added, “In addition to the benefits derived from securing several highly-prospective mineral concessions, the relocation will provide us with the perfect opportunity to build a new, modern processing facility to replace the aging Amistad plant.We expect that this will significantly improve production efficiencies, without incurring any disruptions to Morococha’s long term production targets.” Pan American is currently in the process of performing detailed cost evaluations for the staged relocation. About Pan American Silver Pan American’s mission is to be the world’s largest and lowest cost primary silver mining company by increasing its low cost silver production and silver reserves.The Company has eight mining operations in Mexico, Peru, Argentina and Bolivia.Pan American also owns the Navidad project in Chubut, Argentina and is the operator of the La Preciosa project in Durango, Mexico. Technical information contained in this news release has been reviewed by Michael Steinmann, P.Geo., Executive Vice President Geology & Exploration, and Martin Wafforn, P.Eng., Vice President Technical Services, who are the Company’s Qualified Persons for the purposes of NI 43-101. Information Contact Kettina
